          Case 2:94-cr-00276-JD Document 610 Filed 03/31/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES                                            CRIMINAL ACTION

               v.

 NATE SWINT                                               NO. 94-276

                                          ORDER

       AND NOW, this 31st day of March, 2021, upon consideration of Defendant’s

Letter/Motion Pursuant to the First Step Act of 2018 (Document No. 587, filed May 29, 2020),

Motion for Expedited Consideration of this Supplemental Motion to Reduce Sentence Pursuant

to 18 U.S.C. § 3582(c)(1)(A)(i) for Immediate Release as a Result of Being [at] a High-Risk

COVID-19 and to Prevent a Manifest Injustice (Document No. 588, filed May 6, 2020),

Government’s Response in Opposition to Defendant’s Motion to Reduce Sentence Pursuant to

18 U.S.C. § 3582(c)(1)(A)(i) (Document No. 592, filed July 10, 2020), Defendant’s Reply to

Government’s Response to Request for Compassionate Release, Pursuant to 18 U.S.C.

§ 3582(c)(1)(A) (Document No. 594, filed September 2, 2020), Defendant’s Motion to Expedite

Consideration of Movant’s 18 U.S.C. § 3582(c)([1])(A)(i) Motion Where Movant “Is” Now in

“Imminent” Danger (Document No. 595, filed November 16, 2020), Defendant’s Motion to

Reduce Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (Document No. 599, filed February

16, 2021), Government’s Supplemental Response in Opposition to Defendant’s Motion to

Reduce Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (Document No.601, filed March 10,

2021), Government’s Second Supplemental Response in Opposition to Defendant’s Motion to

Reduce Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (Document No. 606, filed March 18,

2021), Reply to Government’s Supplemental Responses, and in Further Support of Motion for

Reduction in Sentence (Document No. 607, filed March 21, 2021), and Defendant’s Notice of
               Case 2:94-cr-00276-JD Document 610 Filed 03/31/21 Page 2 of 2




New Authority (Document No. 608, filed March 31, 2021) for the reasons stated in the

accompanying Memorandum dated March 31, 2021, IT IS ORDERED as follows:

          1.      Defendant’s Motion for Compassionate Release1 is GRANTED.

          2.      Defendant’s sentence is reduced to TIME SERVED of approximately twenty-

seven years.

          3.      Excepting only as noted above, the Judgment dated September 20, 1996,

providing, inter alia, ten years of supervised release, continues in effect.

          4.      This Order is STAYED for no longer than 14 days to permit the United States

Probation Office to verify defendant’s residence and/or establish a release plan, for defendant to

make appropriate travel arrangements, and to ensure his safe release. Defendant Nate Swint,

U.S. Marshal No. 34469-066, shall BE RELEASED as soon as a residence is verified, a release

plan is established, appropriate travel arrangements are made, and it is safe for defendant to

travel.

                                                              BY THE COURT:

                                                              /s/ Hon. Jan E. DuBois

                                                                  DuBOIS, JAN E., J.




1
 The Court refers to defendant’s collective filings as his Motion for Compassionate Release and has considered all
of his filings in ruling on the issues presented.

                                                         2
